Case 3:20-cv-00503 Document 1-1 Filed 04/15/20 Page 1 of 8




                                        EXHIBIT A
Case 3:20-cv-00503 Document 1-1 Filed 04/15/20 Page 2 of 8
Case 3:20-cv-00503 Document 1-1 Filed 04/15/20 Page 3 of 8
Case 3:20-cv-00503 Document 1-1 Filed 04/15/20 Page 4 of 8
Case 3:20-cv-00503 Document 1-1 Filed 04/15/20 Page 5 of 8
Case 3:20-cv-00503 Document 1-1 Filed 04/15/20 Page 6 of 8
Case 3:20-cv-00503 Document 1-1 Filed 04/15/20 Page 7 of 8
Case 3:20-cv-00503 Document 1-1 Filed 04/15/20 Page 8 of 8
